REVISED                03/28/13

        IN THE UNITED STATES COURT OF APPEALS
                                                           United States Court of Appeals
                                                                    Fifth Circuit
                      FOR THE FIFTH CIRCUIT                      FILED
                            _____________________             March 27, 2013

                                No. 11-30770                  Lyle W. Cayce
                            _____________________                  Clerk

EQUAL EMPLOYMENT OPPORTUNITY COMMISSION,
                                    Plaintiff-Appellee
vs.

BOH BROTHERS CONSTRUCTION COMPANY, L.L.C.,
                                            Defendant-Appellant
                 __________________________

             Appeal from the United States District Court for the
                Eastern District of Louisiana, New Orleans
                        __________________________

                ON PETITION FOR REHEARING EN BANC

              (Opinion July 27, 2012, 5 Cir., 2012, 689 F.3d 458)

Before STEWART, Chief Judge, KING, JOLLY, DAVIS, JONES, SMITH,
DENNIS, CLEMENT, PRADO, OWEN, ELROD, SOUTHWICK, HAYNES,
GRAVES and HIGGINSON, Circuit Judges.

BY THE COURT:

      A member of the court having requested a poll on the petition for
rehearing en banc, and a majority of the circuit judges in regular active
service and not disqualified having voted in favor,
      IT IS ORDERED that this cause shall be reheard by the court en banc
with oral argument on a date hereafter to be fixed. The Clerk will specify a
briefing schedule for the filing of supplemental briefs.